DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed on December 01, 2020. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 12 were canceled. Claims 14-18 are now canceled. Claims 1-11, 13, and 19-21 are now renumbered as claims 1-15 are pending.
5.	The information disclosure statement filed 11/10/2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
	
EXAMINER’S AMENDMENT
6.	Claims 1-13 were elected (filed 04/21/2020) without traverse in response to restriction requirement mailed on 02/28/2020. Applicant’s election without traverse of Group I (claims 1-13) was acknowledged on non-final office action mailed 07/01/2020.
This application is now in condition for allowance except for the presence of claims 14-18 directed to a non-elected invention II.  Accordingly, claims 14-18 are now cancelled. MPEP 821.02.
Please cancel claims 14-18.

RESPONSE TO ARGUMENTS
7.	Claims 1-9 were mentioned allowed on non-final office action mailed 07/01/2020. 
Applicant’s claim amendments to independent claim 10 and arguments (see pp. 6-8 of remarks) filed on 12/01/2020 have been fully considered and are persuasive to overcome prior art(s) rejection. The rejection under 35 U.S.C. § 103 set forth in previous office action is hereby withdrawn.
	
ALLOWABLE SUBJECT MATTER
	8.	Claims 1-11, 13, and 19-21 are allowed over prior arts of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
9.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
10.	 For Independent claim 1,
a second object management site physically separated from the first object management site, wherein the second object management site includes: a plurality of second HSMs, a second HSM server connected to each of the second HSMs, wherein the second HSM server manages and controls operation of each of the plurality of second HSMs, and a second persistent layer connected to the second HSM server, wherein the second persistent layer stores a plurality of second site cryptographic objects for use by the second HSMs, wherein each of the second HSMs perform crypto-processing on one or more of the plurality of second site cryptographic objects stored in the second persistent layer.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For dependent claims 2-9, the claims are allowed due to their dependency on allowable independent claim 1.
For independent claim 10, 
Since, no prior art was found to teach: “wherein each of the one or more operator tokens is associated with one or more of the plurality of cryptographic objects, wherein the persistent layer is configured to securely transmit a requested cryptographic object of the plurality of cryptographic objects to a requesting HSM of the plurality of HSMs, wherein the requesting HSM is configured to: load the requested cryptographic object into a requested operator token of the one or more operator tokens associated with the requested cryptographic obj ect, decrypt the requested cryptographic object to obtain secured data, and remove the requested cryptographic object from the requesting HSM once the requested cryptographic object is decrypted.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of 
For dependent claims 11, 13, and 19-21, the claims are allowed due to their dependency on allowable independent claim 10.
11.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 1 and 10 with proper motivation at or before the time it was effectively filed.
12.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
13.	Prior arts made of record, not relied upon: See PTO – 892.
US 2016/0164683 A1 (Barney et al.). A data processing and storage apparatus comprising: a data storage medium; and a hardware security module, said hardware security module having an internal storage for securely storing a master cryptographic key, said data storage medium being configured for storing a number of individually encrypted data objects and a data maintenance structure comprising a number of individually encrypted partition tables and individually encrypted hash-nodes, the encrypted partition tables and the encrypted hash-nodes forming a hierarchical data structure via a rooted tree, wherein: a given partition table of said 
US 2016/0105429 A1 (Boenisch et al.). [0026] In FIG. 7, an active hardware security module 10 is shown retrieving wrapping key 24 from server 12, in accordance with one or more aspects of the 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438